Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Fishing net with post and cable pulley system,” or similar.

Claim Objections
Claims 1, 9, 17 and 24 are objected to because of the following informalities:The phrase “bottom surface” should instead recite “bottom surface of the body of water,” or similar. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,959,416 and claims 1-20 of U.S. Application 17/163,507. Although the claims at issue are not identical, they are not patentably distinct from each other because the references claims merely recite additional details of the pulley system while still maintaining all the same novel features of the net/posts/stems/cords/etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, 17-21, and 24-28 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Poirot US 3,905,143.

Regarding claim 1, Poirot discloses a fishing device, comprising 
a net disposed in a body of water, the body of water containing fishes (figure 1); 
a post installed around a perimeter of the net (48 figures 1 and 5), the post further including 
a stem, the stem being an upright elongated protrusion extending from under a bottom surface to at or above a water surface of the body of water (best shown in figure 5); 
a cord, the cord being slidably secured to the stem, an end of the cord being secured to the net (60); and 
a stabilizing structure secured to the stem, the stabilizing structure being disposed below the water surface of the body of water (see annotated figure 5 below); and 
a bait system disposed within the net, the bait system including bait for the fishes (88).

    PNG
    media_image1.png
    509
    487
    media_image1.png
    Greyscale




Regarding claim 3, Poirot discloses the fishing device of claim 1, wherein the stabilizing structure includes at least one bar (as shown in the claim 1 rejection above being at least a vertical bar).

Regarding claim 4, Poirot discloses the fishing device of claim 1, wherein the stabilizing structure is disposed at or around the bottom surface of the body of water (as shown in the claim 1 rejection above).

Regarding claim 5, Poirot discloses the fishing device of claim 1 further including a lifting element that lifts at least a portion of a bottom of the net above the surface of the water (64/60/54/22/etc. best shown in figures 1 and 5).

Regarding claim 6, Poirot discloses the fishing device of claim 5, wherein the lifting element is a floating pipe (because applicant does not disclose a specific definition of the term “floating” the Examiner assumes “floating” to generally mean “buoyant or suspended in water or air;” where pipe 22 is clearly shown in figures 1 and 5 to be at least suspended via the 60/64 system, etc.).

Regarding claim 9, Poirot discloses a fishing device, comprising a net disposed in a body of water, the body of water containing fishes; a post installed around a perimeter of the net, the post further including a stem, the stem being an upright elongated protrusion extending from under a bottom surface to at or above a water surface of the body of water; and a cord, the cord being slidably secured to the stem, an end of the cord being secured to the net; a bait system disposed within the net, the bait system including bait for the fishes; and a lifting element that lifts at least a portion of a bottom of the net above the surface of the water (see previous rejections).



Regarding claim 11, Poirot discloses the fishing device of claim 10, wherein the stabilizing structure is secured to a lower portion of the stem (see previous rejections). 

Regarding claim 12, Poirot discloses the fishing device of claim 10, wherein the stabilizing structure includes at least one bar (see previous rejections).

Regarding claim 13, Poirot discloses the fishing device of claim 10, wherein the stabilizing structure is disposed at or around the bottom surface of the body of water (see previous rejections).

Regarding claim 14, Poirot discloses the fishing device of claim 9, wherein the lifting element is a floating pipe (see previous rejections).

Regarding claim 17, Poirot discloses a method for fishing, comprising: disposing a net in a body of water, the body of water containing fishes; installing a post around a perimeter of the net, the post further including a stem, the stem being an upright elongated protrusion extending from under a bottom surface to at or above a water surface of the body of water; a cord, the cord being slidably secured to the stem, an end of the cord being secured to the net; and a stabilizing structure secured to the stem, the stabilizing structure being disposed below the water surface of the body of water; and disposing a bait system within the net, the bait system including bait for the fishes (see previous rejections, where if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or made obvious by the prior art device).

Regarding claim 18, Poirot discloses the method of claim 17, wherein the stabilizing structure is secured to a lower portion of the stem (see previous rejections).

Regarding claim 19, Poirot discloses the method of claim 17, wherein the stabilizing structure includes at least one bar (see previous rejections).

Regarding claim 20, Poirot discloses the method of claim 17, wherein the stabilizing structure is disposed at or around the bottom surface of the body of water (see previous rejections).

Regarding claim 21, Poirot discloses the method of claim 17 further including lifting at least a portion of a bottom of the net above the surface of the water (see previous rejections).

Regarding claim 24, Poirot discloses a method for fishing, comprising disposing a net in a body of water, the body of water containing fishes; installing a post around a perimeter of the net, the post further including a stem, the stem being an upright elongated protrusion extending from under a bottom surface to at or above a water surface of the body of water; and a cord, the cord being slidably secured to the stem, an end of the cord being secured to the net; disposing a bait system within the net, the bait system including bait for the fishes; and lifting at least a portion of a bottom of the net above the surface of the water (see previous rejections).

Regarding claim 25, Poirot discloses the method of claim 24, wherein the post further including a stabilizing structure secured to the stem, the stabilizing structure being disposed below the water surface of the body of water (see previous rejections).

Regarding claim 26, Poirot discloses the method of claim 25, wherein the stabilizing structure is secured to a lower portion of the stem (see previous rejections).
	
Regarding claim 27, Poirot discloses the method of claim 25, wherein the stabilizing structure includes at least one bar (see previous rejections).

Regarding claim 28, Poirot discloses the method of claim 24, wherein a floating pipe is used for lifting at least a portion of the bottom of the net above the surface of the water (see previous rejections).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 15-16, 22-23, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Poirot.

Regarding claim 7, Poirot teaches the fishing device of claim 1, but does not specify further including a boat, wherein the boat is parked in a desired area.
However, “boats parked in a desired area” is inherently obvious in this art. Therefore, it would have been obvious at the time of the invention, to provide a boat parked in an area, in order to aid in the fish collection, etc.

Regarding claim 8, Poirot teaches the fishing device of claim 7, but does not specify wherein fishes within the net are pushed toward the desired area for collection.


Regarding claim 15, Poirot teaches the fishing device of claim 9, further including a boat, wherein the boat is parked in a desired area (see previous rejections).

Regarding claim 16, Poirot teaches the fishing device of claim 15, wherein fishes within the net are pushed toward the desired area for collection (see previous rejections).

Regarding claim 22, Poirot teaches the method of claim 17, further including parking a boat in a desired area for fish collection (see previous rejections).

Regarding claim 23, Poirot teaches the method of claim 22, further including pushing fishes within the net toward the desired area (see previous rejections).

Regarding claim 29, Poirot teaches the method of claim 24, further including parking a boat in a desired area for fish collection (see previous rejections).

Regarding claim 30, Poirot teaches the method of claim 29, further including pushing fishes within the net toward the desired area (see previous rejections).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644